DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 objected to because of the following informalities:  the last line recites “positioned between the support first panel at or near as edge of the first panel”, which seems to be a typographical error.  
Claim 16 objected to because of the following informalities:  the last line recites “at or near as edge of the first panel”, which seems to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2009/0032083 to Torrance.
	Regarding claim 18, Torrance teaches a device for generating electricity comprising
a first panel 21, a second panel 41, and a third panel 11 that are each at least partially transmissive for visible light (Fig. 4, ¶0045, 0050-0053), the first panel defining a light receiving surface, wherein the first and second panels are spaced apart from one another by a member 22 so that a cavity is defined therebetween, the third panel being retained within the cavity by the member
first and second photovoltaic elements (for instance, the top element 15 of Fig. 4 reads on a first photovoltaic element and an element 151 illustrated in Figs. 9, 10 reads on a second photovoltaic element; ¶0057), the first photovoltaic element being arranged in a first orientation with respect to the light receiving surface (the top element 15 of Fig. 4 extends primarily into and out of the page, such that a light receiving surface of the top element faces down) and the second photovoltaic element being arranged in a second orientation that is different to both the orientation of the first photovoltaic element and the orientation of the light receiving surface (in an embodiment such as shown in Fig. 4, an element such as 151 of Figs. 9, 10 would extend primarily in an up down direction, such that a light receiving surface of that element faces into the page)
wherein the device is arranged to generate the electricity from at least a portion of light (such as light ray 1 in Fig. 4) being in use received by the light receiving surface and to the first and/or second photovoltaic element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0032083 to Torrance, and further in view of US PGPub 2017/0170776 to Janowski.
	Regarding claims 1-4, 7-12 and 19, Janowski teaches a device for generating electricity comprising
a first panel 21 and a third panel 11 that are at least partially transmissive for visible light and are spaced apart from each other, the first panel defining a light receiving surface (Fig. 4, ¶0045, 0050-0053)
first and second photovoltaic elements (for instance the first photovoltaic element is element 15 of Fig. 4, which primarily extends into and out of the page in Fig. 4 and is analogous to element 153 of Figs. 9, 10, which primarily extend in an analogous left and right dimension; the second element is element 151 of Figs. 9, 10, which is not shown in the cross-section of Fig. 4 but extends primarily into/out of the page in Fig. 9 and up/down in Fig. 10, ¶0057), the first photovoltaic element being arranged in a first orientation with respect to the light receiving surface and the second photovoltaic element being arranged in a second orientation that is different to both the orientation of the first photovoltaic element and the orientation of the light receiving surface, the first photovoltaic element being located within a projection of the circumference of the first panel in a direction along a surface normal of the first panel (Figs. 9, 10 show that elements 153, 151, analogous to the claimed first and second photovoltaic elements are formed at the outer perimeters of element 12A, analogous to element 12 of Fig. 4; Marked-up Fig. 4 shows that the upper portion of the circumference of the first panel 21 is coincident with the upper portion of the circumference of element 15; the shape of element 12 follows the shape of the third panel 11; even though a specific illustration is not made, a skilled artisan would understand that the first and second photovoltaic elements are located within a projection of the circumference of the first panel)
[AltContent: textbox (edge of first panel)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (projection of the circumference of the first panel in a direction along a surface normal of the first panel)][AltContent: connector]
    PNG
    media_image1.png
    1254
    2560
    media_image1.png
    Greyscale

wherein the third panel, the first photovoltaic element and the second photovoltaic element are located within the projection of the circumference of the first panel in a direction along a surface normal of the first panel (the third panel 11 of Fig. 4 is clearly smaller than the first panel by an amount similar to the thickness of the photovoltaic elements).
a support 16 for supporting portions of the device.
Torrance teaches that the device functions as a window in some embodiments (¶0045), but does not specifically teach that the support has a channel that is outwardly open at an edge portion of the device. Janowski teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the support with such a channel, as doing so allows for such a device to slide as a window does (Fig. 32, ¶0152 show how a similar device can function in a conventional tongue and groove arrangement when support 236b, 237b is formed with a channel 294b, 296b).
Per claim 2, modified-Torrance teaches the limitations of claim 1. The support 16 surrounds the third panel 11 at an edge of the first panel 21 (Marked-up Fig. 4 shows that an edge of the first panel 21 occurs in an upper/lower portion; the support 16 surrounds the third panel 11 in the upper/lower portion of Fig. 4).
Per claim 3, modified-Torrance teaches the limitations of claim 1. Janowski teaches that the outwardly open channel of the analogous support is not interrupted in the direction in which it is formed (Fig. 32), therefore the outwardly open channel of modified-Torrance is continuous within the broadest reasonable interpretation.
Per claim 4, modified-Torrance teaches the limitations of claim 1. The support 16 surrounds at least a portion of the first and second photovoltaic elements (Ibid.).
Per claims 7-9 and 11, modified-Torrance teaches the limitations of claim 1. The third panel 11 comprises an arrangement 12 for re-directing light incident on the receiving surface in the at least one direction that is transversal to a surface normal of the first panel for collection by photovoltaic elements (Fig. 1, ¶0050). The arrangement 12 for re-directing light comprises a luminescent material. In use the redirected light is guided by total internal reflection through the third panel 11 (¶0005, 0049). In an embodiment, the third panel comprises a plurality of panel portions 11, 41 and a luminescent material is positioned between panel portions (Fig. 5, ¶0054).
Per claims 10 and 12, modified-Torrance teaches the limitations of claim 1. In an embodiment, the third panel comprises a plurality of panel portions 11, 41 and a luminescent material is positioned between panel portions (Fig. 5, ¶0054). The panel portions 11, 41 mate with one another (element 12 adheres to portions 11, 41, ¶0048) to form a stack in which each of the panel portions are arranged substantially parallel to one another.
Per claim 19, modified-Torrance teaches the limitations of claim 1. In an embodiment, the device is configured to fit into a standard window frame (Figs. 7, 8, ¶0044, 0045, 0056).

Claims 1, 2, 4-17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3348737A1 to Majoch, and further in view of US PGPub 2016/0204297 to Vasiliev.
Regarding claims 1, 2, 4-17 and 19, Majoch teaches a device for generating electricity comprising
a first panel 36 and a third panels 32 that are each at least partially transmissive for visible light and are spaced apart from each other, the first panel defining a light receiving surface (Marked-up Fig. 5 below, ¶0015, 0027, 0028)
a support 21 for supporting portions of the device, the support having a channel (identified in Marked-up Fig. 5) that is outwardly open at an edge portion of the device 
wherein the third panel 36 is located within the projection of the circumference of the first panel in a direction along a surface normal of the first panel (Figs. 1, 3, ¶0018-0020).
[AltContent: textbox (location of second photovoltaic element)][AltContent: ][AltContent: textbox (location of first photovoltaic element)][AltContent: textbox (third panel)][AltContent: arrow][AltContent: ][AltContent: textbox (channel)][AltContent: arrow][AltContent: textbox (first panel)][AltContent: arrow]
    PNG
    media_image2.png
    77
    779
    media_image2.png
    Greyscale

	Per claims 1, 16, and 19, A third photovoltaic element (labeled 4 in Fig. 5) is arranged in a first orientation with respect to the light receiving surface and is positioned between the support 21 and the first panel 36 at or near an edge of the first panel. Majoch is clear that the placement of photovoltaic elements in that device are configured to correspond to the position of the support 21, and that the device is configured to fit into a standard window frame. Majoch does not specifically teach first and second photovoltaic elements as claimed. 
	Vasiliev teaches a similar device (Fig. 10), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first photovoltaic element (330) arranged in the first orientation and a second photovoltaic element (325) arranged in a second orientation that is different to the orientation of the first photovoltaic element and that of a light receiving surface (such as the light receiving surface of 334) and positioned corresponding to the position of a similar support (322) so that incident light that is not useful for the function of the device as a window is used to generate electricity (¶0027, 0090, 0091, 0113). Because of the positioning of the first and second photovoltaic elements with respect to the support taught by Vasiliev, and the intentionally positioned and sized first panel of Majoch, a skilled artisan would form the first photovoltaic element and the second photovoltaic element to be located within a projection of the circumference of the first panel in a direction along a surface normal of the first panel.
	Per claim 2, modified-Majoch teaches the limitations of claim 1. Majoch teaches that the support 21 surrounds the third panel 32 at an edge of the first panel 36 (see previously cited passages and Figs.).
	Per claims 4 and 5, modified-Majoch teaches the limitations of claim 1. Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. 
As such, in the device of modified-Majoch, the support surrounds at least a portion of the first and second photovoltaic elements.
The first orientation of modified-Majoch is substantially parallel to the light receiving surface and the second orientation is transverse to the light receiving surface.
Per claim 6, modified-Majoch teaches the limitations of claim 1. The third panel 32 has an end face that is transverse to the light receiving surface and a region near the end face that is substantially parallel to the light receiving surface, the region near the end face being also supported by the support member 21 (see Marked-up Fig. 5 directly below). 
Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. 

[AltContent: textbox (region near the end face)][AltContent: arrow][AltContent: textbox (end face)][AltContent: arrow]
    PNG
    media_image2.png
    77
    779
    media_image2.png
    Greyscale

As such, a skilled artisan would position the first photovoltaic element of modified-Majoch adjacent the region near the end face and the second photovoltaic element adjacent the end face to achieve the benefits taught by the references.
Per claims 7-12, modified-Majoch teaches the limitations of claim 1. Majoch teaches that the third panel 32 comprises a plurality of panel portions arranged substantially parallel to one another (the third panel is part of “double internal pane 32”, ¶0018). Majoch does not teach that the third panel comprises an arrangement for re-directing light incident on the receiving surface. 
However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the third panel to comprise an arrangement for re-directing light incident on the receiving surface in the at least one direction that is transversal to a surface normal of the first panel for collection by photovoltaic elements, the arrangement comprising a diffraction grating and/or a luminescent material and/or a light scattering material positioned between the plurality of panel portions, so that in use the redirected light is guided by total internal reflection through the third panel so that unused incident light can be converted into electricity (Figs. 16, 17, ¶0134-0140).
The panel portions of modified-Majoch mate with each other to form a stack in which each of the panel portions are arranged substantially parallel to one another.
Per claim 13, modified-Majoch teaches the limitations of claim 1. A transparent spacer 33 is provided between the first panel 36 and the third panel 32 (Fig. 5, ¶0018).
Per claims 14, 15, and 17, modified-Majoch teaches the limitations of claim 1. The support 21 comprises
a first wall and a second wall opposite the first wall, the first and second walls being arranged parallel to the light receiving surface (see Marked-up Fig. 5 directly below)
a third wall and a fourth wall opposite the third wall, the third and fourth wall being arranged transversely to the light receiving surface, the third and fourth walls connecting the first and second walls
a flange extending over an edge portion of the third panel 32 in a direction parallel to the light receiving surface.
[AltContent: arrow][AltContent: textbox (flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (third wall)][AltContent: textbox (fourth wall)][AltContent: textbox (first wall)][AltContent: arrow][AltContent: textbox (second wall)][AltContent: arrow]
    PNG
    media_image2.png
    77
    779
    media_image2.png
    Greyscale

The third panel 32 has an end face that is transverse to the light receiving surface and a region near the end face that is substantially parallel to the light receiving surface, the region near the end face being supported by the flange of the support member 21 (see Marked-up Fig. 5 directly below). 
Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a flange of a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch between the flange and the third panel. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch between the edge portion of the third panel and the third wall. 
Majoch teaches that the device comprises a third photovoltaic element 4 arranged in the first orientation and positioned between the support 21 and the first panel at or near an edge of the first panel, wherein the third photovoltaic element is positioned on the second wall (see Marked-up Fig. 5).
Regarding claim 22, the combination of references render the device having the limitations of claim 1 obvious (see rejection of claim 1 above). While Majoch does not specifically teach a system comprising a plurality of devices that are electrically connected, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the device of modified-Majoch, which functions as a window, in a system comprising a plurality of such devices based on Vasiliev’s teachings (Figs. 13, 14, ¶0034, 0043, 0045, 0089, 0118-0125). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726